Name: Commission Regulation (EC) No 2353/1999 of 4 November 1999 establishing the forecast supply balance for olive oil for the Canary Islands under the specific measures provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  processed agricultural produce;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31999R2353Commission Regulation (EC) No 2353/1999 of 4 November 1999 establishing the forecast supply balance for olive oil for the Canary Islands under the specific measures provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92 Official Journal L 282 , 05/11/1999 P. 0005 - 0006COMMISSION REGULATION (EC) No 2353/1999of 4 November 1999establishing the forecast supply balance for olive oil for the Canary Islands under the specific measures provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 3(4) thereof,Whereas:(1) Commission Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regulation (EEC) No 1601/92 concerning specific measures for the Canary Islands with regard to certain agricultural products(3), as last amended by Regulation (EC) No 1620/1999(4), establishes specific measures for the Canary Islands with regard to certain agricultural products;(2) Commission Regulation (EC) No 2255/98(5) establishes the forecast supply balance for olive oil for the period 1 November 1998 to 31 October 1999;(3) in order to enable the Canary Islands to be supplied with olive oil for the entire 1999/2000 marketing year, an additional forecast supply balance must be adopted for the period 1 November 1999 to 31 October 2000;(4) in order to avoid any interruption in the arrangements, this Regulation should apply from 1 November 1999;(5) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for oils and fats,HAS ADOPTED THIS REGULATION:Article 1For the application of Articles 2 and 3 of Regulation (EEC) No 1601/92, the forecast balance for the supply of olive oil sector products benefiting from exemption from duties on imports from third countries or benefiting from Community aid shall be as laid out in the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 November 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 296, 17.11.1994, p. 23.(4) OJ L 192, 24.7.1999, p. 19.(5) OJ L 283, 21.10.1998, p. 5.ANNEXForecast supply balance for olive oil for the Canary Islands for the period 1 November 1999 to 31 October 2000>TABLE>The quantities fixed may be exceeded up to a maximum of 20 % provided that the combined quantity for the products concerned is not exceeded.